DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  16.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because FIG. 5 does not show support section 31 as stated in paragraph [0020] of the specification it depicts support section 34, either the specification or drawings should be adjusted so the specification and drawings align.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of primary cables and the plurality of support cables being threaded through the plurality of eye bolts (claim 3) must be shown or the feature(s) canceled from the claim(s).  The drawings only depict a singular primary cable and a singular support cable being threaded through the plurality of eyebolts. No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hand crank (claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the plurality of eyebolts" in lines 2-3 of claim 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 6312139 B1) in view of Blair (US 2154431 A).
For claim 1; Baker teaches a system comprising: 
rigid framing material (fig. 3 (42) & (43));
a support structure (fig. 2 & 3 (11)); 
an electric motor (fig. 2 & 3 (22)) connected to the support structure; 
a drive shaft (fig. 2 & 3 (21)) turned by the electric motor; 
a plurality of spindles (called out in purple in the annotated figure below) mounted on the drive shaft (fig. 2 & 3 (21)); 
a plurality of primary cables (fig. 2 & 3 (23) - (27)) extending out from the plurality of spindles; and 
a plurality of support cables (fig. 2 & 3 (34) sections separated by (23) - (27)) attached to the plurality of primary cables (called out in green in the annotated figure below) and to the rigid framing material (fig. 3 (42) & (43)); 
wherein the plurality of support cables suspend a plurality of objects (fig. 3 (28) - (32)) between rows of plants (fig. 3 (37)); and 
wherein a height at which the plurality of objects are suspended is varied (column 2; lines 30-36) by using the electric motor to let out and to wind in primary cable (column 3; lines 21-29).
Baker does not teach a plurality of curtains composed of adhesive material.

    PNG
    media_image1.png
    885
    695
    media_image1.png
    Greyscale

Figure 1: First Annotated Fig. 3 from Baker
However, Blair teaches sheets composed of adhesive material (fig. 4 (19)) wherein the height of the adhesive sheet can be adjusted via spindle (column 2; lines 11-24 and column 3 & 4; lines 10-16 & 1-15).
Therefore it would have been obvious to one of ordinary skill in the art, prior to the effective filling date, to utilize a simple substitution of the lights ((28) – (32) from Baker) taught by Baker for the sheets of adhesive material ((19) from Blair) taught by Blair to obtain the predicable result of protecting crops from flying insects by preventing the damage that comes from said insects. See MPEP 2143.

For claim 8; The combination of Baker and Blair teaches all limitations as stated above.
Blair further teaches the structure being located within a greenhouse (column 3; lines 10-14).

For claim 9; The combination of Baker and Blair teaches all limitations as stated above.
Baker does not teach an adhesive material that is bug-catching curtain material.
However, Blair does teach an adhesive material that functions to catch flies (fig. 4 (19)).
Therefore it would have been obvious to one of ordinary skill in the art, prior to the effective filling date, to utilize a simple substitution of the lights ((28) – (32) from Baker) taught by Baker for the sheets of fly paper ((19) from Blair) taught by Blair to obtain the predicable result of protecting crops from flying insects by preventing the damage that comes from said insects without the use of pesticides. See MPEP 2143.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Blair as applied to claim 1 above, and further in view of Molitor (US 1879813 A).

For claim 2; The combination of Baker and Blair teaches all limitations as stated above.
As stated above Baker teaches a support structure (fig. 2 & 3 (11))
The combination of Baker and Blair does not teach a support structure comprised of interconnected galvanized tube sections. 
However, Molitor does teach that galvanized metal is resistant to rust and forms a very firm and ridged structure (page 2; lines 55-61).
Therefore it would have been obvious to one of ordinary skill in the art, prior to the effective filling date, to modify the support structure taught by Baker according to the teachings of Molitor so that the support structure is ridged, rust resistant, and secure (page 2; lines 55-61).

Claim 10 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cary (US 4064648 A) in view of Blair (US 2154431 A).

For claim 10; Cary teaches a support structure (fig. 1 & 2 (22)) to support a drive shaft (fig. 1, 2, & 3 (160)), wherein a plurality of spindles (fig. 2, 3, 4, & 5 (170)) are mounted on the drive shaft (fig. 3, 4, & 5); 
attaching a plurality of primary cables (fig. 2, 3, 4, 5 & 11 (78)) to the spindles (fig. 5 (170)); and 
attaching a plurality of support cables (fig. 2 & 11 (174)) to the plurality of primary cables (fig. 2, 3, 4, 5, & 11 (78)) and to the rigid framing material (fig. 20 (326)) so that the 
Cary does not teach a plurality of curtains composed of adhesive material suspended.
However, Blair does teach sheets composed of adhesive material (fig. 4 (19)) wherein the height of the adhesive sheet can be adjusted via spindle (column 2; lines 11-24 and column 3 & 4; lines 10-16 & 1-15).
Therefore it would have been obvious to one of ordinary skill in the art, prior to the effective filling date, to utilize a simple substitution of the standard curtains ((60) from Cary) taught by Cary for the sheets of fly paper ((19) from Blair) taught by Blair to obtain the predicable result of protecting crops from flying insects by preventing the damage that comes from said insects without the use of pesticides. See MPEP 2143.

For claim 11; The combination of Cary and Blair teaches all limitations as stated above.
Cary further teaches utilizing an electric motor (fig. 5 (1)) to turn the drive shaft (fig. 5 (1) (5) (9) (160) and column 7; lines 44-49).  

Claims 18, 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cary (US 4064648 A) in view of Blair (US 2154431 A).

For claim 18; Cary teaches a support structure (fig. 1 & 2 (22)); 
a drive shaft (fig. 1, 2, & 3 (160)) supported by the support structure (fig. 1 & 2 (22)); 
a plurality of spindles (fig. 2, 3, 4, & 5 (170)) mounted on the drive shaft (fig. 1, 2, & 3 (160)); 
a plurality of primary cables (fig. 2, 3, 4, 5 & 11 (78)) extending out from the plurality of spindles (fig. 5 (170)); and 
support cables (fig. 2 & 11 (174)) attached to plurality of primary cables (fig. 2, 3, 4, 5 & 11 (78)) and to the rigid framing material (fig. 20 (326));
 wherein the support cables (fig. 2 & 11 (174)) suspend the plurality of curtains between rows of plants (column 11; lines 44-57); and
wherein a height at which the plurality of curtains are suspended is varied by using the turning the drive shaft to let out and to wind in primary cable (column 11; lines 44-57).
Cary does not teach a plurality of curtains composed of adhesive material suspended.
However, Blair does teach sheets composed of adhesive material (fig. 4 (19)) wherein the height of the adhesive sheet can be adjusted via spindle (column 2; lines 11-24 and column 3 & 4; lines 10-16 & 1-15).
Therefore it would have been obvious to one of ordinary skill in the art, prior to the effective filling date, to utilize a simple substitution of the standard curtains ((60) from Cary) taught by Cary for the sheets of fly paper ((19) from Blair) taught by Blair to obtain the predicable result of protecting crops from flying insects by preventing the damage that comes from said insects without the use of pesticides. See MPEP 2143.

For claim 19; The combination of Cary and Blair teaches all limitations as stated above.
Cary further teaches utilizing an electric motor (fig. 5 (1)) to turn the drive shaft (fig. 5 (1) (5) (9) (160) and column 7; lines 44-49).
For claim 20; The combination of Cary and Blair teaches all limitations as stated above.
Cary further teaches utilizing an electric motor (fig. 5 (1)) to turn the drive shaft (fig. 5 (1) (5) (9) (160) and column 7; lines 44-49).
Allowable Subject Matter
Claims 3-7 & 12-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The prior art of record fails to teach the limitations surrounding the plurality of eyebolts and how the primary and support cables are threaded through said plurality of eyebolts.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE P MACCRATE whose telephone number is (571)272-5215. The examiner can normally be reached M-Th: 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/NICOLE PAIGE MACCRATE/            Examiner, Art Unit 4195                                                                                                                                                                                            
/JOSHUA J MICHENER/
Supervisory Patent Examiner, Art Unit 3642